 In the Matter of ASSOCIATEDELECTRONIC ENTERPRISES,INC.andRADIOBROADCAST ENGINEERS,LOCAL #1281, INTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS, AFLCase No. 1-RC-279.-Decided November 12, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held beforea hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The labor organization named below claims to representcertainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all radio broadcast technicians 1 em-ployed at the Employer's radio station WWON located in Woonsocket,Rhode Island, excluding the chief engineer.The Employer contendsthat a more comprehensive unit, which would include its announcertechnicians, is appropriate at this small radio station.Radio station WWON consists of a transmitter station and a broad-cast studio separately located in the city of Woonsocket, Rhode Island.The radio broadcast technicians are employed at the transmitter sta-tion while all other employees, includingannouncertechnicians, work*Houston,Reynolds,and Murdock.1Sometimes referred to in the radio broadcast industry as transmitter engineers,trans-mitter technicians,or transmitter operators.80 N. L. R. B., No. 61.295 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the studio.The radio broadcast technicians, of whom -there arefour, operate and maintain the radio transmitting equipment.Theyare required to be licensed by the Federal Communications Commis-sion.Although the six announcer technicians are employed primarilyfor quality of voice and announcing ability, they divide their work-ing time equally between announcing programs and performing vari-ous technical functions in conjunction therewith, such as operatingvarious devices to control the tone and sound mixture of their pro-grams.When on duty, they are constantly in direct communicationwith the transmitter station for purposes of technical coordination.During "live shows," which comprise about 25 percent of WWON'sprograms, two announcer technicians are on duty, one performing allthe announcing work and the other performing the technical duties.However, only one announcer technician is required for other typesof programs.The radio broadcast technicians and the announcertechnicians have substantially the same general working conditions,including wage rates, vacations, and sick leave.The station-wide unit, as urged by the Employer, would contain atotal of 10 employees.Despite the physical separation of the trans-mitter station from the main studios, the record is clear that all of theemployees at the Employer's radio station operate as a small, closelyknit group with common interests and conditions of employment.Webelieve, therefore, that this group should not be fractionalized forcollective bargaining purposes.2Moreover, it appears that the Peti-tioner has in fact organized the Employer's announcer techniciansand, as an alternative, has indicated at the hearing that it wouldparticipate in an election should we find appropriate the more com-prehensive unit urged by the Employer.'On the basis of the fore-going, we find that the appropriate unit should include all theEmployer's radio broadcast technicians and announcer techniciansThe remaining question to be decided is whether or not to include inthe unit George Travis, who the Petitioner alleges is a supervisor.This individual is the brother-in-law of the Employer's president.Hewas originally employed as the station's chief engineer and in suchposition exercised supervisory authority.However, shortly prior tothe filing of the petition herein, Travis was "demoted" to the positionof radio broadcast technician.Notwithstanding this alleged demo-tion, the Petitioner asserts that Travis continues to perform the same8Matterof Federated Publications,Inc.,74 N.L. R. B. 1054;Matter of Fairchild Adver-tising, Inc.,72 N.L. R. B. 1082.8The Petitioner has made a sufficient showing of interest with respect to this broaderunit.4Matter of WesternGateway Broadcasting Corporation,77 N. L.R. B. 49. Our findingherein renders moot the parties'dispute as to the field engineer whom the Petitioner soughtto exclude as an announcer technician. ASSOCIATED ELECTRONIC ENTERPRISES, INC.297duties he performed as chief engineer.The record discloses thatTravis is paid the same fixed weekly salary of $70 which he receivedas chief engineer, although the Employer indicated that his work weekis regularly in excess of 50 hours.The other technicians are paid onan hourly basis and earn less than $50 for a 48-hour week. In additionto his regular duties as a radio broadcast technician, Travis maintainsand repairs studio and transmitter equipment and performs variousodd jobs at the station.Under all the circumstances in the case, includ-ing his close family relationship to the Employer's president,5 we shallexclude George Travis as having diverse interests from those of otheremployees in the unit.Accordingly, we find that all radio broadcast technicians and an-nouncer technicians of the Employer at its Woonsocket, Rhode Island,radio station WWON, including the field engineer, but excluding allsupervisors, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excludingemployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by Radio Broadcast Engineers, Local #1281, Interna--tional Brotherhood of Electrical Workers, AFL.SeeMatterof Superior Bakery,78 N. L.It.B. 1172.